UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4056


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH DARNELL DILLARD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00178-WO-2)


Submitted:   February 29, 2016              Decided:   March 17, 2016


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North
Carolina, for Appellant.    Ripley Rand, United States Attorney,
Frank   J.  Chut,   Jr.,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Keith    Darnell    Dillard,          Jr.,    pled       guilty      pursuant     to   a

written plea agreement, to wire fraud, in violation of 18 U.S.C.

§ 1343     (2012),     aggravated       identity          theft,      in    violation        of

18 U.S.C. § 1028A(a)(1) (2012), and aiding in the preparation of

and   filing    of    false    tax    returns,       in    violation        of   26    U.S.C.

§ 7206(2)      (2012).        The    district       court      imposed      an   aggregate

sentence of 25 months’ imprisonment and further ordered Dillard

to pay $29,238 in restitution.                     In accordance with Anders v.

California, 386 U.S. 738 (1967), Dillard’s counsel filed a brief

certifying that there were no meritorious grounds for appeal.

We directed supplemental briefing on the issue of whether the

district    court      plainly      erred    by     imposing       joint     and      several

liability on Dillard and his codefendants in its restitution

order.     We affirm Dillard’s convictions and sentence but remand

for the district court to correct the written judgment.

      Because       Dillard   did     not    object       to    the    district       court’s

restitution order, we review for plain error.                           United States v.

Moore, 810 F.3d 932, 939 (4th Cir. 2016).                             “[W]e may reverse

only on a finding that (1) there was error, (2) that was plain,

(3) that affected substantial rights, and (4) that seriously

affected      the    fairness,       integrity,       or       public      reputation        of

judicial proceedings.”              Id. (alterations and internal quotation

marks omitted).

                                             2
      Under         the     Mandatory          Victim         Restitution       Act,       18 U.S.C.

§§ 3663A       to        3664     (2012),      “a        sentencing         court    must      ‘order

restitution to each victim in the full amount of each victim’s

losses as determined by the court.’”                                 United States v. Grant,

715 F.3d 552,            554     (4th    Cir.          2013)     (quoting         18    U.S.C.

§ 3664(f)(1)(A)).                Where “more than 1 defendant has contributed

to the loss of a victim, the court may make each defendant

liable for payment of the full amount of restitution or may

apportion liability among the defendants to reflect the level of

contribution         to     the        victim’s      loss.”            18    U.S.C.      § 3664(h).

However, “a restitution award must be tied to the loss caused by

the   offense        of     conviction         and       does    not    permit       a   victim    to

recover for losses stemming from all conduct attributable to the

defendant.”          United States v. Ocasio, 750 F.3d 399, 412 (4th

Cir. 2014) (internal quotation marks omitted), cert. granted on

other grounds, 135 S. Ct. 1491 (2015).

      In their supplemental briefs, the parties agree that, while

the district court ordered Dillard jointly and severally liable

with his codefendants for their restitution, Dillard’s liability

is    capped        at     $29,238.            Two       of    our     sister       circuits     have

considered the issue and have similarly concluded that such a

restitution         order        is    a   permissible          exercise      of     the      district

court’s discretion.                   United States v. Scott, 270 F.3d 30, 52-53

(1st Cir. 2001); United States v. Trigg, 119 F.3d 493, 501 (7th

                                                     3
Cir. 1997).       Moreover, requiring joint and several liability in

a multi-defendant case such as this may be necessary to ensure

that the grand total of compensation ultimately paid pursuant to

the    various    restitution           orders     does    not    exceed        the    victim’s

losses.      See United States v. Klein, 476 F.3d 111, 114 (2d Cir.

2007).       Thus,     we     conclude      that    the     district       court       did     not

plainly     err   in    ordering        restitution       to     be   joint      and    several

among the codefendants.                 See United States v. Maxwell, 285 F.3d
336, 342 (4th Cir. 2002) (“In the absence of [Supreme Court or

Fourth Circuit] authority, decisions by other circuit courts of

appeals are pertinent to the question of whether an error is

plain.” (internal quotation marks omitted)).

       Dillard      further       argues    that     the    district        court       plainly

erred in failing to include Ronald Hairston in Dillard’s written

judgment     when      it    orally      ordered    Hairston          to   be   jointly        and

severally liable for Dillard’s restitution.                            We agree.             It is

well settled in this circuit that, where the oral pronouncement

of    the   sentence        and   the    written    judgment          conflict,        the    oral

pronouncement controls.                 Rakes v. United States, 309 F.2d 686,

687-88 (4th Cir. 1962).

       In   accordance        with      Anders,    we     have    reviewed       the     entire

record in this case and have found no other meritorious grounds

for    appeal.              Accordingly,         although        we    affirm         Dillard’s

convictions and sentence, we remand to the district court with

                                              4
instructions to correct the written judgment to reflect that

Hairston   is   also   jointly     and    severally    liable   for   Dillard’s

restitution.     See United States v. Morse, 344 F.2d 27, 29 n.1,

30-31 (4th Cir. 1965).       This court requires that counsel inform

Dillard, in writing, of the right to petition the Supreme Court

for further review.        If Dillard requests that a petition be

filed,   but    counsel   believes       that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Dillard.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented     in   the   materials   before

this court and argument would not aid the decisional process.



                                                       AFFIRMED AND REMANDED




                                         5